ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_06_EN.txt. DISSENTING OPINION OF JUDGE GROS
[Translation]

The declaration of acceptance of the Court’s jurisdiction made by the
French Government on 20 May 1966 excludes from that jurisdiction:
‘“... disputes concerning activities connected with national defence.” In a
communication made to the Court on 16 May 1973 by the French
Government that reservation was formally invoked. The bounds placed
by that Government on its acceptance have been deemed by the Order
not to create an impediment to the exercise of the Court’s power to grant
provisional measures in application of Article 41 of the Statute, since the
Court considered that the title invoked by the Applicant to found the
jurisdiction of the Court, namely the General Act of 1928, seemed
sufficient, prima facie, both to justify its competence provisionally and to
rule out the application of the 1966 reservation in the interim measures
phase, without prejudging its later decision on these questions. I have
therefore nothing to say on the substance of the problems of jurisdiction
and admissibility, since every question, without exception, concerning the
Court’s power to take jurisdiction in the case as presented in the Appli-
cation of Australia, has been deferred to the next phase of the proceedings,
instituted in the operative part of the Order.

But the decision of the Court indicating provisional measures consti-
tutes an application which I cannot approve of two Articles of the Statute
of the Court, Articles 53 and 41, and it is therefore proper that I should
give the reasons for my dissent, successively on these two points which
relate to the one phase of provisional measures.

*
* *

When the Court was seised on 9 May 1973 of the Application institu-
ting proceedings and indicating the French Republic as respondent, the
fact was signified on the same day to the Government of the French
Republic, which replied on 16 May 1973 by a document formally con-
testing the jurisdiction of the Court and submitting that the case should
be removed from the list. This was a document of 20 pages which con-
stitutes a reply to the communications of the Court. The Court, before
the first hearing, examined as in every case the question of the communi-
cation to the public of the documents in the proceedings, in accordance
with Article 48 of the Rules of Court; ina letter to the Court dated 19 May
1973 the Agent of the Applicant made express reservations to the com-
munication of the French document of 16 May 1973 and “any further
documents from the Government of France that do not accord with the

20
NUCLEAR TESTS (DISS. OP. GROS) 116

regular procedures of the Court”. On 21 May 1973, at the first hearing,
counsel for the Government of Australia stated:

“Neither the Court nor Australia should have to deal with con-
tentions advanced by a party if not made in Court but irregularly or
outside the Court. We submit that strict adherence should be had to
the requirements that parties must put their case regularly before the
Court and that, if they fail to appear, then the Court should not take
notice of any statement they may make outside the framework of
the Court’s established process. This rule has been a fundamental
one throughout the ages for maintaining the integrity of the judicial
process at every level. We trust that the Court will make clear that it
will not take such statements into account.”

And still, on the date of the present Order, the French document has
not been communicated to the public, whereas the Australian Application
and the records of the oral arguments of Australia were made public as
from 21 May 1973.

The foundation for such an attitude can only be found in a certain
interpretation of Article 53 of the Statute or of the procedure of the Court
in preliminary matters.

Article 53 of the Statute of the Court deals with the situation of States
which contest the jurisdiction of the Court by failing to appear or to
present submissions. Such deliberate non-participation is an act recog-
nized in the procedure of the Court, being dealt with by an Article which
is contained in Chapter III of the Statute, entitled “Procedure”, and
nowhere in the intentions of the authors of the Statute would one be able
to find any will to penalize the State which does not appear. The contrary
proposition has been pleaded without the support of any authority and
should be dismissed. Certainly, the absence of a State ought not to preju-
dice the action instituted by another State, and may not be allowed to
interrupt the course of justice. But non-appearance is regulated by
Article 53, which lays down what its consequences must be and, when
non-appearance is noted, that Article must be applied. But that is what the
Court did not do; the Order notes failure to appear, in paragraph 11, but
takes into account the submissions of the document addressed to the
Court by the French Government for the purpose of requesting that the
case be removed from the list. Now, if there exist submissions of the
Government cited as respondent in the case, there is no default for want
of submissions. By pronouncing neither in one sense nor in the other, and
by deferring to a later date its decision on the submissions of the French
Government, the Court is giving an interpretation of Article 53 which I
find erroneous.

That is not a minor problem and I regret that the Court should have
deferred it to a later phase. By indicating at the opening of the first
hearing that the French Government’s request for the removal of the case
from the list, which had ‘‘been duly noted’’, would be dealt with “in due

21
NUCLEAR TESTS (DISS. OP. GROS) 117

course”, the President was only settling an immediate problem, but the
Order has postponed the moment of decision still further. And that
postponement implies that the Court considers it possible to treat the
French Government both as a party to the main proceedings (cf. paras.
32 and 33 of the Order and the fixing of a time-limit for a French Counter-
Memorial) and as being in default in the present phase, because its failure
to appear is noted in paragraphs 11 and 34. But if the French Government
has failed to appear and formally indicated its intention to remain outside
the main proceedings, in a way which leaves no room for doubt, it was
necessary to apply Article 53, which lays down the effects of default, and
to apply it immediately.

It does not seem to me to be in accordance with the rules of procedure
to suspend the application of Article 53 provisionally in the present case
on the ground that this is an interim measures phase. Thus right from the
outset an error in interpretation has been made with regard to Article 53.
I need not recall the consistent jurisprudence of the Court as to the
interpretation of its Statute: “The Court itself, and not the parties, must
be the guardian of the Court’s judicial integrity” (Northern Cameroons,
Judgment, I.C.J. Reports 1963, p. 29). it was therefore for the Court to
decide, on the basis of its own reasons, whether its Statute and Rules lay
down formalities which are indispensable, so that submissions made in
any other way are to be treated as inadmissible, and whether, on that
hypothesis, Article 53 should be applied to a twofold default, absence
from the proceedings and failure to make submissions. Nothing of the
kind was done, and the status of the French document remains uncertain.
Objection to it, on the level of its very existence, has been taken by the
Applicant, the decision on the submissions made in it has been postponed;
it is impossible to deduce from the Order whether this document is or is
not a pleading in the case which should have been taken into account on
a footing of equality with the observations of the Applicant. For if the
Statute and Rules of Court do not forbid the making of “submissions” in
the way which was selected in this case, the French document should have
been admitted as the observations of the respondent; and on the opposite
assumption, it should have been rejected, and Article 53 applied as it was
in the Judgment of 2 February 1973 (Fisheries Jurisdiction (United Kingdom
v. Iceland), Jurisdiction of the Court, Judgment, I.C.J. Reports 1973,
para. 12).

The Court’s postponement of the application of the effects of Article 53
until the later stages of the case is thus an implicit decision to refuse to
apply Article 53 to an interim measures phase. This is a position which
merits examination. Shortly expressed, the argument is that default does
not necessarily have the same consequences in all phases of a case, and
that while Article 53 does, in paragraph 2, lay down certain effects, those
effects may be set aside when dealing with a request for interim measures
of protection, despite the manifest intention of the State which is absent
from the proceedings.

It could also be maintained that while Article 53 provides the party

22
NUCLEAR TESTS (DISS. OP. GROS) 118

interested in note being taken of default with the right to have that done,
it does not do more, and the Court cannot take note of it proprio motu.
It will be sufficient to observe in this respect that even if this were so, which
in my view it is not, the Applicant has in the present case implicitly
invoked Article 53 in the circumstances mentioned above, by making
reference to the applicable provisions of the Statute and Rules of Court.
But the French Government has indicated in a letter of 21 May 1973 that
it is ‘not a party to this case”; it would appear difficult not to see in its
statements of 16 and 21 May a formal intention to fail to appear. The
Court surely could not overlook both the position taken up by the
Applicant and that of the absent State, when they were at one in seeking
that it take note of a failure to appear.

It should be added that it would be a sort of abuse of procedure to seek
to make use of a failure to appear as a breach of the rules of procedure
incurring the loss of the right to be heard by the Court, and thus create a
penalty which the Statute itself formally forbids in Article 53, the main
effect of which is that, when a failure to appear has been noted, the Court
“must... satisfy itself, not only that it has jurisdiction in accordance with
Articles 36 and 37, but also that the claim is well founded in fact and law”.
It is not usual to advance at one and the same time an argument and its
opposite; faced with a failure to appear, the Court, by postponing any
decision on the effects of the failure to appear, has allowed some in-
fringement of the equality which States must enjoy before a court.

The jurisdiction of the Court is limited on the one hand to the States
which have accepted it, and on the other to commitments freely entered
into. As a court of specific jurisdiction, the Court must above ail take
care not to exceed the competence it derives from its Statute and from the
voluntary acceptance of its jurisdiction by States, each of which freely
determines the scope of the jurisdiction it confers upon the Court.

A State either is or is not subject to a tribunal. If it is not, it cannot be
treated as a “party” to a dispute, which would be non-justiciable. The
position which the Court has taken is that a State which regards itself as
not concerned in a case, which fails to appear, and affirms its refusal to
accept the jurisdiction of the Court, cannot obtain from the Court any-
thing more than a postponement of the consideration of its rights. This is
not what Article 53 says. Failure to appear is a means of denying juris-
diction which is recognized in the procedure of the Court, and to oblige a
State to defend its position otherwise than by failure to appear would be
to create an obligation not provided for in th: Statute. It has been argued
that the only way of challenging the jurisdiction of the Court is to employ
a preliminary. objection. The way in which States challenge the Court’s
jurisdiction is not imposed upon them by a formalism which is unknown
in the procedure of the Court; when they consider that such jurisdiction
does not exist, they may choose to keep out of what, for them, is an unreal
dispute. Article 53 is the proof of this, and the Court must then satisfy
itself of its own jurisdiction, and of the reality of the dispute brought
before it. A State which fails to appear does of course run a risk, that of

23
NUCLEAR TESTS (DISS. OP. GROS) 119

not supplying the Court with all possible material for the consideration of
its application for dismissal of the case. But that is a risk which the State,
and it alone, is free to choose to take, and to compare with the risk which it
would run as the result of a long drawn-out procedure in which it does
not wish to participate, with regard to a matter which it considers to be
wholly outside the Court’s jurisdiction. Certain indications given in con-
nection with the Order of 22 June 1973 show that the possibility of
successive deferments is not ruled out.

The Permanent Court of International Justice gave a warning against
the notion that an Application is sufficient to create a justiciable dispute:
“*,,. the Court’s jurisdiction cannot depend solely on the wording of the
Application.” (Certain German Interests in Polish Upper Silesia, Juris-
diction, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 15.)

If, as I think, failure to appear as provided for in Article 53 is not in
itself subject to any sanction, it becomes evident that the reasons for such
failure to appear, when they have been clearly stated, must be examined
fully by the Court, and above all they must be formally accepted or
rejected, and that without delay. The idea that a failure to appear is not
opposable to the Court and to the Applicant because it is a case of a
request for interim measures of protection is therefore, in my view,
beside the point.

In the first place, no-one disputes “the connection which must exist
under Article 61, paragraph 1, [now Art. 66, para. 1] of the Rules between
a request for interim measures of protection and the original Application
filed with the Court” (Fisheries Jurisdiction (United Kingdom v. Iceland),
Interim Protection, Order of 17 August 1972, I.C.J. Reports 1972, para. 12).
A request for interim measures of protection is thus a particular phase,
but one which is not independent of the original Application; there is no
magic in words, and it is impossible to believe that problems of juris-
diction, admissibility and reality of the principal Application can be
conjured away simply by stating that these points, which are essential for
a court of specific jurisdiction like this Court, are just being taken for
granted provisionally, prima facie, without their being prejudged. It is in
each individual case by reference to the jurisdictional problems in the
widest sense, to the circumstances, and to the “respective rights of either
party” (Art. 41, emphasis added) that a decision should be taken as to
whether it is possible to indicate interim measures, and the forms of words
used must correspond to reality.

Such was not the analysis of the power instituted in Article 41 of the
Statute which was carried out in the present instance. The Court, by
putting off the decision on the effects of non-appearance, embraced the
proposition that a request for provisional measures is utterly independent
in relation to the case which is the subject of the Application.

It is no use referring to certain domestic systems of law which feature
such independence, because the Court has its own rules of procedure and
must apply them in its jurisdictional system, which, as a corollary of a
certain kind of international society, has been established on the basis

24
NUCLEAR TESTS (DISS. OP. GROS) 120

of the voluntary acceptance of jurisdiction. It is a fact of international
life that recourse to adjudication is not compulsory; the Court has to take
care lest, by the indirect method of requests for provisional measures,
such compulsion be introduced vis-a-vis States whose patent and pro-
claimed conviction is that they have not accepted any bond with the
Court, whether in a general way or with regard to a specified subject-
matter.

If it were a question of a State whose non-appearance was due to the

tal absence of the Court’s jurisdiction, whether for want of a valid
jurisdictional clause or by reason of the inadmissible character of the
principal claim, the immediate decision of lack of jurisdiction in regard
to the Application instituting proceedings itself would be taken without
delay; the decision cf the Court in the present case is that, despite the
affirmation that a certain subject-matter has been formally excluded from
the jurisdiction of the Court, and the fact that the State which made that
affirmation considers itself to be outside the jurisdiction of the Court in
regard to everything connected with that subject-matter, it is possible
to indicate provisional measures without prejudging the rights of that
State.

In the decision which the Court has to take on any request for provi-
sional measures, urgency is not a dominant and exclusive consideration;
one has to seek, between the two notions of jurisdiction and urgency, a
balance which varies with the facts of each case. If the jurisdiction is
evident and the urgency also, then there is no difficulty, but that is an
exceptional hypothesis. When the jurisdiction is not evident, whether
there is urgency or not, the Court must take the time needed for such an
examination of the problems arising as will enable it to decide one way
or the other, and that is something which it could have done without
undue delay in the present instance with regard to various objections to
its power to judge the case as described in the principal Application.

There is no presumption of the Court’s jurisdiction in favour of the
applicant, nor any presumption of its lack of jurisdiction in favour of the
respondent: there is only the right of each of them to a proper and serious
examination of its position.

A State does not have to wait two years or more for the Court to
vindicate its claim that no justiciable dispute exists, for if that is the case
there is nothing to be argued over; the other State, which has submitted
the claim whose reality is contested, evidently has an equal right to have
the Court acknowledge the existence of the dispute it invokes. But the
equality between these claims is upset if, by the indirect means of the
allegedly urgent necessity for the indication of provisional measures, a
presumption operates in favour of the applicant without the Court’s
carrying out any serious appraisal of the objection. On behalf of the
Applicant it has been pleaded that argument on all these problems will
be presented later; that in itself is a negation of the claim of the other
State to be immediately relieved of a dispute which it alleges not to exist.
Thus, to maintain equality between the parties, in a case where objections

25
NUCLEAR TESTS (DISS. OP. GROS) 121

relating to the very stuff of the dispute are raised, the priority treatment
of these objections is a necessity. In their joint dissenting opinion Judges
McNair, Basdevant, Klaestad and Read wrote, with reference to the
question of the obligation to submit to arbitration:

“Since there is nothing in the Declaration of 1926 to indicate an
intention that prima facie considerations should be regarded as
sufficient, it is our opinion, based on the principle referred to above
and the way in which this principle has been invariably applied, that
the United Kingdom can only be held to be under an obligation to
accept the arbitral procedure by application of the Declaration of
1926 if it can be established to the satisfaction of the Court that the
difference as to the validity of the Ambatielos claim falls within the
category of differences in respect of which the United Kingdom
consented to arbitration in the Declaration of 1926.” (Ambatielos,
Merits, .C.J. Reports 1953, p. 29.)

President Winiarski also expressed himself in favour of the priority of
certain questions of admissibility over questions of jurisdiction (Certain
Expenses of the United Nations (Article 17, paragraph 2, of the Charter),
I.C.J. Reports 1962, p. 449). Sir Gerald Fitzmaurice likewise, in a separate
opinion, said:

“There are however other objections, not in the nature of objec-
tions to the competence of the Court, which can and strictly should
be taken in advance of any question of competence. Thus a plea that
the application did not disclose the existence, properly speaking, of
any legal dispute between the parties, must precede competence, for
if there is no dispute, there is nothing in relation to which the Court
can consider whether it is competent or not. It is for this reason that
such a plea would be rather one of admissibility or receivability
than of competence.”

“In the general international legal field there is nothing correspon-
ding to the procedures found under most national systems of law,
for eliminating at a relatively early stage, before they reach the court
which would otherwise hear and decide them, claims that are
considered to be objectionable or not entertainable on some a priori
ground. The absence of any corresponding ‘filter’ procedures in the
Court’s jurisdictional field makes it necessary to regard a right to
take similar action, on similar grounds, as being part of the inherent
powers or jurisdiction of the Court as an international tribunal.”
(Northern Cameroons, I.C.J. Reports 1963, pp. 105 and 106 f.)

It is this nexus of questions of jurisdiction and of admissibility which
has been deferred by the Court to the next phase; it will then be for the
Court, and then alone, to decide the fate of these questions in its judgment.

26
NUCLEAR TESTS (DISS. OP. GROS) 122

A certain tendency has arisen to consider that the Orders of 17 August
1972 in the Fisheries Jurisdiction cases have, as it were, consolidated the
law concerning provisional measures. But each case must be examined
according to its own merits and, as Article 41 says, according to “the
circumstances”. Now the case of Iceland was entirely different in cir-
cumstances. The Court had developed an awareness of the existence of
its own jurisdiction, the urgency was admitted, the reality and the precise
definition of the dispute were not contested; finally, the right of the
Applicant States which was protected by the Orders was recognized as
being a right currently exercised, whereas the claim of Iceland constituted
a modification of existing law. It suffices to enumerate these points to
show that the situation is entirely different today; so far as the last point
is concerned, the situation is now even the reverse, since the Applicants
stand upon a claim to the modification of existing positive law when they
ask the Court to recognize the existence of a rule forbidding the over-
stepping of a threshold of atomic pollution.

*
* *

Such was the situation with which the Court found itself confronted
when the application of Article 41 of the Statute in the present case was
to be considered. The objections which were made or could be made to
the jurisdiction of the Court and the admissibility of the claim have a
character of absolute priority. Article 41 does not give the Court a dis-
cretionary power but a competence bound by the conditions laid down in
that text; it is necessary that “circumstances so require” and that the
measures should be necessary to preserve “‘the respective rights of either
party”, which covers the same examination of fact and of law that Ar-
ticle 53, paragraph 2, imposes on the Court, in addition to the general ob-
ligation upon every judge, including a judge of urgent cases, to satisfy
himself that he has jurisdiction; that is what Article 36, paragraph 6,
recalls. Now, the examination of fact and of law which is the condition
of any decision on provisional measures cannot be systematically put off
until later with the indication that the Court’s power under Article 41
of the Statute ‘‘presupposes that irreparable prejudice should not be
caused to rights which are the subject of dispute in judicial proceedings
and that the Court’s judgment should not be anticipated by reason of any
initiative regarding the matters in issue before the Court” (Order, para. 20).
That is to solve by a mere assertion the problem of the existence of the
“circumstances” to which Article 41 refers. Article 41 obliges the Court
to see whether the circumstances require it to use the power of indicating
measures and, even if circumstances so require, it can only exercise that
power if its decision will be able to preserve the respective rights of
either party. But if the State cited as respondent invokes the Court’s total
absence of power, and if the subject of the claim is really non-existent,
what rights would there be to preserve?

What has been said above with regard to the character of absolute
priority attaching to certain objections shows that it is impossible to

27
NUCLEAR TESTS (DISS. OP. GROS) 123

escape from the necessity of settling such objections before indicating
measures of protection; if there are no rights, there is nothing to protect.
If the claim has no subject, the principal application falls to the ground,
and with it the request for provisional measures. The objection is of so
fundamental a nature in regard to the very bases of the Court’s jurisdiction
that it seems to me to be a misuse of language to say that a jus standi to
act in such circumstances could exist prima facie.

When the Court declares on the basis of Article 41 that a decision
indicating provisional measures prejudges neither the jurisdiction nor the
merits, that is not a finding which is likely to reassure States as to the
temporary and circumstantial nature of that decision; it is an assertion
that the examination of the case by the Court in accordance with the
criteria of Article 41 of the Statute enables it, in the circumstances of
this case, to consider that its decision cannot in fact prejudge either its
jurisdiction or the question of jus standi. It is not just a kind of ritual
formula, but a warranty that the Court is satisfied that Article 41 has
been correctly interpreted and applied to a certain case. But if in reality
an indication of provisional measures prejudges the jurisdiction or the
existence of jus standi, the Court does not have the power to grant these
measures, because the condition laid down by Article 41 of the Statute
will not have been respected. These conditions not having been fulfilled
in the present case, the application of Article 41 in the Order of 22 June
1973 indicating provisional measures constitutes an action ultra vires.

%
* *

In the present case, on a point of great importance, the Court has
ignored one of the conditions for the acceptance of a request for provi-
sional measures. In the case concerning the Factory at Chorzôw, the
Permanent Court of International Justice refused to indicate provisional
measures because the request could be regarded as designed to obtain an
interim judgment in favour of a part of the claim formulated in the
Application and that, consequently, ‘“‘the request [was] not covered by
the terms of the provisions of the Statute and Rules” (P.C.I.J., Series A,
No. 12, p. 10). Here we have a condition of general scope for the inter-
pretation of Article 41 of the Statute of the Permanent Court of Inter-
national Justice, which was identical to the present Article 41, and the
recognition of a procedural requirement operating in regard to inter-
locutory jurisdiction. For it woufd indeed, by definition, be contrary to
the nature of interlocutory proceedings if they enabled the dispute of
which they were only an accessory element to be disposed of.

Comparison between the principal claim (Application, para. 50, sub-
missions of the Applicant) and of the request for provisional measures
(Request, paras. 3 f. and 74) shows that the latter was indeed designed to
obtain an interim judgment. The request for provisional measures ought
therefore to have been rejected on that ground also.

(Signed) André Gros.
28
